Memorandum. In this appeal, pursuant to permission, from an order of the County Court of Columbia County, which affirmed a judgment of the Town Court of the Town of Livingston adjudicating defendant to be a youthful offender on her plea of guilty, the record reveals that defendant, then 17, was informed of her rights and elected to waive her right to counsel and pleaded guilty. The record is insufficient on the subject of whether, before accepting the waiver and the guilty plea, the Town Justice adequately questioned defendant and satisfied himself that she understood the consequences of her waiver and that she committed an act which constituted a crime and would furnish a basis for the plea (see Matter of Lawrence S., 29 NY2d 206, 208; People v Seaton, 19 NY2d 404, 406-407).
Following the practice adopted in People v Seaton (supra), the determination of the appeal should be withheld and the case remitted to the Town Court of the Town of Livingston, Columbia County, for further proceedings in accordance with this opinion.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Determination of appeal withheld, etc.